Citation Nr: 0102582	
Decision Date: 01/30/01    Archive Date: 02/02/01	

DOCKET NO.  99-16 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for compensation purposes 
for a dental disability as secondary to the veteran's 
service-connected sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to August 
1964.  This is an appeal from a May 1999 rating action by the 
regional office which denied entitlement to service 
connection for compensation purposes for a dental disability 
claimed as secondary to the veteran's service-connected 
sinusitis and rhinitis.  


REMAND

In September 1998, the veteran submitted the currently 
pending claim for secondary service connection for a dental 
disability for compensation purposes.  

In a December 1998 decision, the Board of Veterans' Appeals 
(Board) increased the evaluation for the veteran's sinusitis 
with rhinitis from 10 percent to 50 percent.  The Board noted 
that the veteran had had multiple surgeries for his service-
connected sinusitis and rhinitis and that he currently had 
far advanced rhinosinusitis despite numerous surgical 
procedures.  

In October 1998, the veteran submitted a July 1997 statement 
by Michael Hartmann, D.D.S., reflecting that the veteran was 
a dental patient at his office who had diffuse pain in the 
upper left quadrant.  Dr. Hartmann stated that that had been 
an ongoing concern since they had been seeing the veteran in 
their clinic.  The regional office also received records from 
Willard J. Michalski, M.D., reflecting treatment of the 
veteran for various conditions from 1976 to 1997, including 
sinus problems.

In a March 1999 statement, F. H. Neufeld, D.D.S., reported 
that some of the veteran's teeth were extremely worn, almost 
to the point of exposing the pulp.  He had restored some 
areas that were near exposure.  He stated that the 
restoration would not last long with the stress the teeth had 
on them.  He related that the veteran needed a bridge or 
partial dentures on the left maxilla and possibly a lower 
partial denture to replace missing teeth.  

In his substantive appeal dated in August 1999, the veteran 
maintained that, in spite of multiple surgical procedures, he 
continued to have drainage, in particular from the left 
maxillary sinus.  He related that there had been constant 
pressure or pain in his left upper gum area where there had 
been a loss of teeth.

In the May 1999 rating action, it was stated that 
compensation was not payable for dental problems or loss of 
teeth on a secondary basis.  The analysis seems to be based 
on 38 C.F.R. § 17.161 which implies that teeth service 
connected for treatment purposes only are not recognized as 
disabilities.  Not being disabilities, they could not be 
recognized as secondary disabilities.  However, there was no 
statute or regulation cited as authority for that conclusion, 
and it is not clear that reasoning applicable to treatment 
could be applied to a claim for compensation.  In the 
statement of the case issued to the veteran in July 1999, the 
regional office cited 38 C.F.R.§  4.149.  However, that 
regulation has been deleted by revision effective in June 
1999.  The provisions of 38 C.F.R. §  4.149 were essentially 
incorporated in 38 C.F.R. §  3.381(a).

The rating schedule does provide compensable evaluations for 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible.  38 C.F.R. Part 4, Code 9913.  The 
rating schedule also provides compensable evaluations for 
loss of portions or malunion or nonunion of the maxilla. 38 
C.F.R. Part 4, Codes 9914-9916.  Based upon the dental and 
medical information of record, it appears plausible that the 
veteran could be entitled to compensation under one or more 
of these rating schedule provisions.

The Board also notes that the veteran's contentions may be 
construed as a claim for compensation based on aggravation of 
a non-service-connected dental condition by his service-
connected sinusitis and rhinitis.  Allen v. Brown, 7 Vet.App. 
439 (1995).  There does not appear to be any basis for 
excluding dental disorders from Allen consideration.  

The Board notes further that in the May 1999 rating action, 
the regional office indicated that the veteran's September 
1998 claim should be sent to the VA dental clinic for 
consideration of entitlement to dental examination or 
treatment.  A notation on the rating action indicates that 
this was done; however, the disposition of the claim by the 
dental clinic is not of record.

Furthermore, under 38 C.F.R. §  17.161(g), "Class III" 
veterans or those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for those dental conditions which, in 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  Under 38 U.S.C.A.§  1712(b)(1)(D), outpatient 
dental services and treatment may be furnished for a dental 
condition or disability which is associated with and 
aggravating a disability resulting from some other disease or 
injury which was incurred in or aggravated by active 
military, naval, or air service.  Under 38 U.S.C.A. 
(b)(1)(H)(ii), dental treatment shall be furnished for a 
veteran otherwise receiving care or services under 38 
U.S.C.A. Chapter 17.  

The veteran's assertions may also be construed as a claim for 
service connection for treatment purposes for a dental 
condition under the foregoing provisions.  In the Board's 
opinion, the veteran's claim for service connection for 
compensation purposes for a dental disability as secondary to 
his service-connected sinusitis and rhinitis and his claim 
for service connection for dental treatment purposes are both 
clearly raised and both require clear and complete 
adjudication.  They are intertwined and must be considered in 
order to assist the veteran in developing his claims.

The VA has a duty to assist a veteran in connection with his 
claim for VA benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,____(2000) (to be 
codified at 38 U.S.C.A. §§ 5103 and 5103A).  The duty to 
assist includes obtaining relevant medical records, providing 
the veteran a medical examination and obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  In the veteran's case, the Board 
believes that additional information would be desirable and 
the case is REMANDED for the following action:

1.  The veteran should be afforded 
special dental and ear, nose and throat 
examinations in order to determine the 
nature of the current relationship 
between any dental impairment or 
disability, including any disability of 
the maxilla, and his post-surgical 
sinusitis and rhinitis.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiners should 
express an opinion as to whether any 
dental condition was caused or aggravated 
by the veteran's service-connected 
sinusitis and rhinitis.  The degree of 
dental disability which would not be 
present but for the service-connected 
sinusitis and rhinitis should be 
identified.  An opinion should also be 
expressed as to whether any dental 
disability is associated with or 
aggravating the veteran's service-
connected sinusitis and rhinitis.  The 
claims file is to be made available to 
the examiners for review.  

2.  The regional office should also 
contact the VA dental clinic and 
determine what disposition has been made 
of the veteran's claim for service 
connection for dental treatment purposes 
which was to be referred and considered 
by that office.  The dental clinic should 
also be requested to consider the 
veteran's claim under the provisions of 
38 C.F.R. 17.161(g) or 38 U.S.C.A. 
1712(b)(1)(D) or 1712 (b)(1)(H)(ii) or 
any other statute or regulation which is 
considered pertinent, particularly in 
light of the 50 percent rating which is 
currently assigned for the veteran's 
nasal disability.  If that determination 
is adverse to the veteran, he should be 
afforded his appellate rights with regard 
thereto.  If he perfects an appeal 
regarding that matter, that issue should 
be included with the compensation issue 
now on appeal.

3.  The regional office should then 
review the veteran's claim by considering 
all of the evidence of record and the 
Allen case noted above.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  The statutory or regulatory 
authority for any conclusion that 
compensation is not payable for dental 
problems or loss of teeth on a secondary 
basis should be included in the 
supplemental statement of the case.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




